Citation Nr: 0713459	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  He served on inactive duty from November 1948 to 
August 1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 1984, the St. Petersburg RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
ruptured intervertebral disc.  He was informed of this 
decision by letter in October 1984, and he did not appeal.  
The veteran sought to reopen his claim in June 2001.  This 
request was denied by rating decision in March 2002.  The 
veteran's claim was subsequently reopened in a May 2006 
supplemental statement of the case based on a finding of new 
and material evidence.  Despite the RO's decision to reopen 
the claim, the Board is required to consider the question of 
whether new and material evidence has been received to reopen 
the veteran's claim in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board 
will consider the new and material evidence question before 
addressing the veteran's claim on the merits.

In January 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In September 1984, the RO denied entitlement to service 
connection for residuals of a ruptured intervertebral disc.  
The veteran was notified of this decision by letter in 
October 1984, and he did not appeal.  

2.  Evidence received since the September 1984 RO denial was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, and therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

In the case at hand, the veteran's most recent, final denial 
on the merits occurred in September 1984.  According to the 
October 1984 notification letter, the veteran was denied 
service connection because the evidence did not show that the 
veteran's back condition was incurred in or aggravated by his 
military service.

Since this denial, VA has obtained the veteran's Coast Guard 
service medical records from December 1942 to March 1946.  
These records are considered to be new evidence in that they 
were not of record at the time of the September 1984 rating 
decision.  They are material in that they are highly relevant 
to determining whether the veteran had a back injury in 
service.  Accordingly, the evidence received subsequent to 
the September 1984 rating decision is new and material and 
serves to reopen the appellant's service connection claim.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).  

Because the appellant has presented new and material evidence 
to reopen his claim, the Board finds any deficiency with 
regard to the new and material evidence notification 
requirements to be moot.    




ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine is reopened; to this extent only, 
the claim is granted.


REMAND

The veteran contends he injured his back in service, either 
in February 1943 during his service aboard the USCG Cutter 
Campbell or in November or December 1944 when he was at a 
Coast Guard Receiving Station in Boston.  In January 2007, 
the veteran testified that he was serving aboard the Campbell 
when it collided with a German submarine during World War II 
and that he believes his back was injured by the concussion 
from the exploding depth charges.  He has also asserted that 
he may have injured his back when he was pulled down from the 
top bunk at the Boston transfer station.  

According to the veteran's medical records, he first received 
treatment for a ruptured intervertebral disc in June 1949.  
These treatment records indicate that the veteran reported 
having experienced inconstant back pain over the previous 
year.  They do not relate his back injury to a fall from a 
bunk at a Boston transfer station, nor do they indicate that 
the veteran injured his back on board the Campbell.   Neither 
incident is mentioned in any of the veteran's medical records 
from the 1940s or 1950s.  Moreover, service medical records 
from the veteran's Coast Guard service do not reflect that he 
complained of a back injury during his active duty service.  

However, in the case of any veteran who engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation. 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006).  This provision is 
particularly relevant with respect to the veteran's testimony 
about injuring his back while aboard the Campbell.

The veteran's personnel records reflect that he was stationed 
aboard the Campbell from January 1943 to November 1944.  His 
Notice of Separation reflects that he was awarded the 
American Area Ribbon, the European-African Middle Eastern 
Area Ribbon with Two Bronze Stars, and the World War II 
Victory Ribbon.  These medals indicate that the veteran 
served in a combat zone during a named campaign, which 
suggests but does not prove that the veteran was in combat.  
Given this evidence, the Board believes a remand for further 
development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The RO should prepare a report 
detailing the events that happened aboard 
the Campbell as described by the veteran.  
The RO should then contact the United 
States Army and Joint Services Records 
Research Center (JSRRC) and any other 
appropriate source(s) for verification of 
the claimed events and of the veteran's 
participation therein.  Any and all 
records collected or discovered that might 
be relevant to the question presented 
should be copied and returned to the 
Board, even if no available records 
actually identify the veteran by name.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non- 
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  If, and only if, combat service is 
verified, the veteran should be afforded a 
VA examination with an individual with the 
appropriate expertise to determine the 
etiology of his degenerative disc disease 
of the lumbar spine.  The veteran's claims 
file must be made available to and be 
reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.   All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that the veteran's degenerative disc 
disease is consistent with the 
circumstances, conditions, or hardships of 
his combat experiences, or is otherwise 
etiologically related to service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development deemed 
necessary, the RO must readjudicate the 
issues on appeal.  If any issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


